Title: To George Washington from Mordecai Gist, 17 October 1781
From: Gist, Mordecai
To: Washington, George


                  
                     Sir
                     Camp 17 Octr 1781
                  
                  The bearer Ensign Menikin waits on Your Excellency for permission to resign.  he is the Gentleman whose case I represented to you Yesterday.  and his Services in the Army can be disposed with without prejudice to the Regiment.  I have the Honor to be Yr Excellency’s Mo. obdt Servt
                  
                     M. Gist
                  
               